ne


                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


JONATHON ELDON HUNSAKER and
CHERYL LYNN HUNSAKER,


     Plaintiffs-Appellees,                                    Case No. 6:16-cv-00386-MC

         v.                                                   OPINION AND ORDER


UNITED STATES,

      Defendant-Appellant.
_____________________________

MCSHANE, Judge:

     The judgment of the Bankruptcy Court is AFFIRMED.

     IT IS SO ORDERED.

     DATED this 20th day of June, 2019.

                                          _______/s/ Michael J. McShane ________
                                                  Michael McShane
                                              United States District Judge




1 – JUDGMENT
